


2013 Converted Award Agreement
under the
ING U.S., Inc.
2013 Omnibus Employee Incentive Plan
Number of Deferred Shares (2012 Annual Incentive Deferral) =
Number of Deferred Shares (2013 LTI Grant) =
As a result of the initial public offering (“IPO”) of ING U.S., Inc. (“ING
U.S.”), awards previously granted to you under the ING Groep N.V. (“ING Group”)
Long Term Sustainable Performance Plan (“Prior Awards”) have been automatically
converted into Awards (“Converted Awards”) to you pursuant to the ING U.S., Inc.
2013 Omnibus Employee Incentive Plan (the “Plan”). The Converted Awards are
subject to the terms and conditions of the Plan and as set forth below in this
agreement (the “Agreement”). Your personal details listed above, together with
these terms and conditions, constitute your Agreement.
This 2013 Agreement will govern the terms and conditions of the Converted Award
from and after the time of the IPO. Your acceptance of the Prior Awards
constituted your irrevocable consent to the terms and conditions set forth
herein.


Article 1 - General


1.1
Capitalized terms used but not defined in this Agreement shall, unless the
context otherwise requires, have the same definition as in the Plan. Unless
otherwise stated or the context so requires, the singular shall be construed to
mean the plural, and vice versa.



1.2
The provisions of this Agreement shall govern and prevail in the event of any
conflict with the Plan. Any conflicting or inconsistent term of this Agreement
shall be interpreted and implemented by the Committee in a manner consistent
with the Plan.



1.3
The Grantee has read the Plan, and accepts and agrees to the terms and
conditions thereof.



1.4
Number of Deferred Shares. The number of Deferred Shares (2012 Annual Incentive
Deferral) and Deferred Shares (2013 LTI Grant) indicated on the top of the first
page of this Agreement has been determined by multiplying each Deferred Share
subject to your Prior Award by a fraction, the numerator of which is the average
of the closing price on The New York Stock Exchange of one ADR or BDR, as
applicable, representing one ordinary share of ING Group, for each of the five
trading days immediately preceding the date of the closing of the IPO and the
denominator of which is the price to the public (as specified on the cover of
the final IPO-related prospectus) of one share of common stock of ING U.S. in
the IPO. To the extent the calculation did not result in a whole number, the
figure was rounded up to avoid fractional shares.




1

--------------------------------------------------------------------------------




Article 2 - Award of Converted Awards


2.1
Nature of the Converted Awards. The Converted Awards made under Article 2 of
this Agreement constitute a conditional right to receive a number of shares of
Common Stock equal to (a) the number of Deferred Shares (2012 Annual Incentive
Deferral) and (b) the number of Deferred Shares (2013 LTI Grant), in each case,
as indicated at the top of the first page of this Agreement and calculated as
described in Article 1.4, and subject to Article 3.1 and Article 3.2,
respectively.



2.2
Grant Date of Award. The grant date of the Converted Awards is May 7, 2013.



2.3
Consideration. No consideration is payable by the Grantee in respect of the
Converted Awards.



Article 3 - Vesting and Delivery of Converted Awards


3.1
Deferred Shares (2012 Annual Incentive Deferral). Subject to Articles 3.3 and
3.4 below, this Converted Award will vest 50% on March 27, 2015, 25% on March
27, 2016 and 25% on March 27, 2017 (each, a “Vesting Date”), provided that the
Grantee is still Employed by the Company on the respective Vesting Date. Any
fractional shares that would otherwise vest on a Vesting Date will vest on the
final Vesting Date. In the event there are any fractional shares on the final
Vesting Date, the number of Deferred Shares that vest on that final Vesting Date
will be rounded up to the nearest whole share. One share of Common Stock shall
be delivered to the Grantee in respect of each vested Deferred Share as soon as
practicable following each of the respective Vesting Dates but in any event no
later than the end of the calendar year in which any such Vesting Date occurs.



3.2
Deferred Shares (2013 LTI). Subject to Articles 3.3 and 3.4 below, this
Converted Award will Vest in three tranches, being 50% on March 27, 2015, 25% on
March 27, 2016 and 25% on March 27, 2017 (each, a “Vesting Date”), provided that
the Grantee is still Employed by the Company on the respective Vesting Date. Any
fractional shares that would otherwise vest on a Vesting Date will vest on the
final Vesting Date. In the event there are any fractional shares on the final
Vesting Date, the number of Deferred Shares that vest on that final Vesting Date
will be rounded up to the nearest whole share. One share of Common Stock shall
be delivered to the Grantee in respect of each vested Deferred Share as soon as
practicable following each of the respective Vesting Dates but in any event no
later than the end of the calendar year in which any such Vesting Date occurs.



3.3
Termination of Employment - Deferred Shares.



(a)
If Grantee ceases to be Employed by the Company prior to an applicable Vesting
Date by reason of:



(i)
injury or Total and Permanent Disability (evidenced to the satisfaction of the
Company); or



(ii)
early retirement by agreement of the Committee; or



(iii)
 by virtue of retirement on reaching his or her permitted retirement age as
determined in the applicable retirement benefit program, statutory or otherwise;
or




2

--------------------------------------------------------------------------------




(iv)
termination of Employment by the Company due to Business Conditions (including,
but not limited to, Redundancy) or a business divestiture that forms part of ING
U.S.' normal course of business; or



(v)
death,



any unvested Deferred Shares shall vest and one Share of Common Stock shall be
delivered to the Grantee in respect of each vested Deferred Share (x) in the
event of termination by reason of clauses (a)(i), (a)(ii), (a)(iii) or (a)(iv)
of this Article 3.3, as soon as practicable following the applicable Vesting
Date in respect of such Deferred Shares (but in any event no later than the end
of the calendar year in which such Vesting Date occurs) and (y) in the event of
termination by reason of Article 3.3(a)(v), as soon as practicable following the
date of death (but in any event no later than the end of the calendar year in
which such date of death occurs).


(b)
In the event of a Change in Control, Section 3.6 of the Plan shall, to the
extent inconsistent with anything set forth elsewhere in this Agreement, govern
the treatment of Deferred Shares.



3.4
Termination of Employment - All Converted Awards.

 
(a)
If a Grantee is given notice of termination of Employment in circumstances
involving fraud, gross negligence, willful misconduct or any activity
detrimental to the Company, as determined by the Committee, then all Converted
Awards (vested and not unvested) shall lapse immediately on the date the notice
of termination of Employment is given to the Grantee.



(b)
Notwithstanding Article 3.3(a) or 3.4(a), the Committee in its absolute
discretion may consent to vest any such Converted Award in whole or in part to
the extent as it may determine and considers reasonable.



(c)
Other than as set forth in Article 3.3, any unvested Converted Awards shall
expire upon termination of Employment without any consideration and the Grantee
shall have no further rights thereto.



Article 4 - Claw back and Hold back


4.1    Claw Back.


(a)
Notwithstanding the terms and conditions as specified in the Plan and this
Agreement, the Grantee expressly agrees that the Company shall have the right to
reclaim any shares of Common Stock that have been delivered to the Grantee under
the Plan in the event that he or she engages in conduct or performs acts which
as the Committee determines to be:



(i)
malfeasance;



(ii)
fraud; or



(iii)
specific conduct, alone or in concert with others, which has led to the material
restatement of the Company's annual accounts and/or significant (reputational)
harm to the Company.


3

--------------------------------------------------------------------------------






(b)
By signing this Agreement, the Grantee acknowledges that he or she understands
and agrees that in the event the Committee determines that Grantee has engaged
in conduct or performed acts specified in Article 4.1(a) and Grantee has sold
all or a portion of his or her shares of Common Stock after vesting, the Company
has the right to claim from the Grantee an amount in US dollars equal to the
Fair Market Value of such shares at the time of such sale and the Grantee is
obliged to repay this amount at first demand by the Company, such payment to be
made no later than 30 days after the first demand.



4.2
Hold Back. The Committee has the authority to adjust the number of shares of
Common Stock and/or cancel the Converted Awards in whole or in part:  



(a)
in case of evidence of misbehavior or serious error by the Grantee (e.g. breach
of code of conduct and other internal rules, especially concerning risks); or



(b)
in case of evidence of malfeasance or fraud by the Grantee; or



(c)
in the event the Company or the business line in which the relevant staff member
works suffers a significant failure of risk management; or



(d)
in the event of significant negative changes in the economic or regulatory
capital base (based on a capital test); or



(e)
if any other material new information arises that would have changed the
original determination of the award if it were known at the time of award; or



(f)
specific conduct, alone or in concert with others, which has led to the material
restatement of the Company's annual accounts and/or significant (reputational)
harm to the Company or any of its Subsidiaries or Affiliates.



The Committee will annually assess, prior to vesting, whether and to what extent
this discretionary authority needs to be applied.


Article 5 - Various


5.1
Compliance with U.S. Tax Law. Where the Grantee qualifies as a US Taxpayer, the
Grantee understands and agrees that notwithstanding anything herein to the
contrary, this Agreement, and the Converted Awards made hereby, shall be
administered in accordance with the applicable provisions of the U.S. Internal
Revenue Code of 1986, as amended (the “Code”), including but not limited to,
Section 409A of the Code. Notwithstanding anything in the Plan to the contrary,
any adjustment of any of the Converted Awards granted hereby shall be made in
compliance with Section 409A of the Code. The Converted Awards granted hereby
are intended to comply with Section 409A of the Code and will be administered
and interpreted in accordance with that intent. In the event that the Grantee is
a “specified employee” (within the meaning of the Treasury Regulations
§1.409A‑1(i)) as of the date of the Grantee's “separation from service” (within
the meaning of Treasury Regulations §1.409A‑1(h)) and if, as a result, any
shares of Common Stock cannot be delivered, or any Converted Award cannot be
paid or provided, in either case in the manner or at the time otherwise provided
in Article 3, without subjecting the Grantee to “additional tax”, interest or
penalties under Section 409A of the Code, then such shares


4

--------------------------------------------------------------------------------




shall be delivered, or Converted Award will be paid or provided, on the first
day of the seventh month following the Grantee's separation from service.


5.2
Delivery of Common Stock or Sale of Common Stock. Except as otherwise provided
above and notwithstanding anything in the Plan to the contrary, in accordance
with instructions provided by the Grantee, shares of Common Stock, to the extent
relating to a vested Converted Award, shall be transferred to the brokerage
account of the Grantee and/or sold by the Company on behalf of and for the
account of the Grantee upon delivery. The Grantee should provide instructions to
the Company during the designated period(s) prior to the date of vesting
instructing the Company to transfer the shares to the brokerage account of the
Grantee and/or to sell such shares on behalf of and for the account of the
Grantee. If the Grantee fails to provide any such instructions to the Company
during the designated period(s), the shares shall automatically be sold on
behalf of and for the account of the Grantee.



Article 6 - Data protection


6.1
The Grantee hereby (i) consents to the processing, collection, recording,
organizing, storing and adapting by the Company and the third party
administrators involved in the operation and administration of the Plan, of the
personal data, (including, without limitation, name, business contact
information, employee number, position and information on Awards) relating to
the Grantee for the sole purpose of participating in the Plan and the Agreement,
including the operation and administration of the Plan, and (ii) grants such
consent for the duration of the Plan.



6.2
The Grantee also consents to the transfer of his/her personal data referred to
under Article 6.1 of this Agreement by the Company to third party administrators
that are assigned to the operation and administration of the Plan for this
Grantee specifically and that are located in the United States or elsewhere.



6.3
The Grantee also agrees that a limited set of his/her personal data (name, LSPP
ID, business line) is accessible to those third party administrators that are
not specifically assigned to him/her for the operation and administration of the
Plan for the sole purpose of identification and other related administrative
reasons (e.g. to trace Grantees that have changed position within the Company).



6.4
The Grantee's personal data related to the Plan will be held in a database file
titled with his/her name and unique identification code for the duration of the
Plan, taking to account any additional data retention period required by
applicable law. The database will be kept by the Company on behalf of the
Company.



6.5
The Grantee understands that the provision of all of his/her personal data is
obligatory for the purpose of his/her participation in the Plan and agrees with
the transfer of the relevant personal data to the Company entity that he/she is
employed by. The Participant is aware of his/her right to access and/or correct
personal data, if and when necessary, by contacting the local Human Resources
representative.



6.6
The Grantee hereby agrees that, as a result of the IPO of ING U.S., ING U.S. may
transfer the Grantee's personal data to a third party administrator, including
one that is not an affiliated company, in order to carry out necessary
administrative functions with respect to this Converted Award.




5

--------------------------------------------------------------------------------




Article 7 - Governing law and Jurisdiction


7.1
Governing law and jurisdiction. This Agreement shall be governed by and shall be
construed in accordance with the laws of the State of New York. The Company and
the Grantee irrevocably submit, in respect of any suit, action or proceeding
arising out of or relating to or concerning the Plan or the interpretation or
enforcement of this Agreement, to the exclusive jurisdiction of any state or
federal court located in New York, New York and to be bound by the provisions of
Section 3.16 of the Plan.



7.2
Partial invalidity. Parties expressly agree that the invalidity or
unenforceability of an Article or Articles of this Agreement shall not affect
the validity or enforceability of any other Article of this Agreement and that
the remainder of this Agreement will remain in full effect. Any such invalid or
unenforceable Article shall be replaced or be deemed to be replaced by a
provision that is considered to be valid and enforceable. The interpretation of
the replacing Article shall be as close as possible to the intent of the invalid
or unenforceable Article.



Article 8 - Grantee Covenants


8.1
In consideration of the Converted Awards granted under this Agreement, Grantee
agrees to abide by the restrictive covenants set forth below. For the purposes
of this Article, the definition of “Company” is expanded to include any
Subsidiaries or Affiliates that do business in the United States.



(i)
Protection of confidential information. The Grantee will not, without permission
of the Company, disclose any Company confidential information or trade secrets
to anyone outside the Company, unless required by subpoena. Confidential
information and trade secrets include, but are not limited to, customer lists,
product development information, marketing and sales plans, premium or other
pricing information, operating policies and manuals, and, or other confidential
information related to the Company.



(ii)
Nonsolicitation of employees and agents. The Grantee will not, for 12 months
following termination of Employment, directly or indirectly attempt to induce
any employee, agent or agency, broker, broker-dealer, financial planner,
registered principal or representative of the Company to be employed by or to
perform services for any entity that competes with the Company.



(iii)
Nonsolicitation of customers. The Grantee will not, for 12 months following
termination of Employment, directly or indirectly attempt to solicit the trade
of any person that is a customer of the Company or which the Company has been
undertaking reasonable steps to procure as a customer during the 6 months
preceding termination of employment. This limitation will only apply to products
or services in competition with a product or service of the Company, and to
customers with whom Grantee had contact during employment.



(iv)
Agreement to Cooperate.  Following the termination of Employment, the Grantee
will cooperate with the Company, without additional compensation, on matters
within the scope of Grantee's responsibilities during employment. The Company
agrees to reimburse reasonable out-of-pocket expenses the Grantee incurs in
connection with such assistance. The Company agrees it will make all reasonable
efforts to minimize disruption to the Grantee's other commitments.



8.2
If any provision of Article 8.1 is determined by a court of competent
jurisdiction not to be enforceable in the manner set forth above, the parties
agree that they intend the provision to be enforceable to the


6

--------------------------------------------------------------------------------




maximum extent possible under applicable law, and that the court should reform
the provision to make it enforceable in accordance with the intent of the
parties.


8.3
The Grantee acknowledges that these covenants are a material inducement for the
Company to effect the Converted Awards granted under this Agreement. The Grantee
further acknowledges that a violation of any term of the covenants will cause
the Company irreparable injury for which adequate remedies are not available at
law. Therefore, the Grantee agrees that, if the Grantee breaches any of the
covenants:



(i)    any Converted Award made to the Grantee pursuant to this Agreement will
be rescinded;


(ii)    the Grantee will not be entitled to retain any income or property
derived from the Award; and


(iii)
the Company will be entitled to an injunction, restraining order or such other
equitable relief (without the requirement to post bond) restraining the Grantee
from committing any violation of the covenants contained in Article 8.1.



The remedies in this Article are cumulative and are in addition to any other
rights and remedies the Company may have at law or in equity as a court or
arbitrator may reasonably determine.
8.4
The Company may terminate any Converted Award if the Grantee has willfully
engaged in gross misconduct that the Company determines is likely to be damaging
or detrimental to the Company.

8.5
This Article 8 will be interpreted in accordance with the laws of the State of
New York. Any proceedings involving Article 8 will be brought in a court of
competent jurisdiction in the State of New York.

Article 9 - Definitions


9.1
“ADR” shall mean an American Depositary Receipt issued in respect of an issued
and fully paid-up ordinary share in the capital of the ING Groep NV.



9.2
“BDR” shall mean a Bearer Depositary Receipt issued in respect of an issued and
fully paid-up ordinary share in the capital of the ING Groep NV.



9.3
“Business Conditions” shall mean any situation, not being a Business
Divestiture, in which the termination of a Grantee's employment is caused by
economic or strategic considerations and is not based primarily on the Grantee's
individual performance.



9.4
“Business Divestiture” shall mean the complete or partial transfer of a
Subsidiary by which the Grantee is Employed to a transferee that is not a
Subsidiary or a complete or partial initial public offering of a Subsidiary by
which the Grantee is Employed. A partial transfer or initial public offering is
only considered a Business Divestiture if such transfer or initial public
offering results in ING U.S. (directly or indirectly) owning less than 50.1% of
the voting stock in such transferred Subsidiary, where this Business Divestiture
does not form part of ING U.S.' normal course of business as determined by the
Committee.



9.5
“Deferred Share” shall mean a conditional right to receive a number of shares of
Common Stock upon vesting.




7

--------------------------------------------------------------------------------




9.6
“Redundancy” shall mean termination of a Grantee's Employment by the Company due
to a reorganization of the Company in such circumstances as the Committee
determines in its absolute discretion.



9.7
“Total and Permanent Disability” shall mean the mental or physical disability,
whether occupational or non-occupational in cause, which satisfies such
definition in: (i) any insurance policy or plan provided to the Grantee by the
Company; or alternatively (ii) the Grantee's applicable national legislation
pertaining to persons with disability. 






8